In a negligence action to recover damages for personal injuries and property damage, defendant Gomez appeals from an order of the Supreme Court, Kings County, dated August 22, 1961, which: (1) granted plaintiffs’ motion for leave to reargue and reconsider the said defendant’s motion, made pursuant to section 181 of the Civil Practice Act and rule 156 of the Rules of Civil Practice, to dismiss the complaint for lack of prosecution; (2) vacated and set aside the prior order of said court, dated May 29, 1959, dismissing the action; (3) denied said defendant’s original motion to dismiss; and (4) upon plaintiffs’ consents, transferred the case to the City Court of the City of New York. Order affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.